Citation Nr: 1011548	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  05-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement 
(NOD) with respect to the April 2003 denial of service 
connection for a sleep disorder.  

2. Whether new and material evidence has bee submitted to 
reopen a claim for entitlement to service connection for a 
sleep disorder/sleep apnea. 

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for heart disease, 
including congestive heart failure and edema of the legs, to 
include as secondary to service-connected diabetes mellitus.  

6.  Entitlement to service connection for chronic obstructive 
and restrictive lung disease, to include as due to Agent 
Orange exposure.  

7.  Entitlement to service connection for major depressive 
disorder and anxiety.  

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

9.  Entitlement to service connection for a learning disorder 
involving reading and written language.   

10.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  

11.  Entitlement to a higher initial rating for peripheral 
neuropathy of the right lower extremity, evaluated as 0 
percent disabling prior to March 12, 2007, and 10 percent 
disabling effective that date.  

12.  Entitlement to a higher initial rating for peripheral 
neuropathy of the left lower extremity, evaluated as 0 
percent disabling prior to March 12, 2007, and 10 percent 
disabling effective that date.  

13.  Entitlement to an initial compensable rating for 
impotence.  

14.  Entitlement to a higher initial rating for bilateral 
hearing loss, evaluated as 0 percent disabling prior to March 
4, 2008, and 30 percent disabling effective that date.  

15.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.  

16.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.  

17.  Entitlement to an initial rating in excess of 10 percent 
for left basal ganglia infarction.  

18. Entitlement to an initial rating in excess of 20 percent 
for lumbar degenerative joint disease.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to February 
1961 and from May 1961 to February 1978.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, September 2007, and 
September 2008 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In the April 2003 rating decision, the RO, in 
pertinent part, denied service connection for hypertension, 
heart disease, including congestive heart failure and edema 
of the legs, chronic obstructive and restrictive lung 
disease, major depressive disorder and anxiety, learning 
disorder involving reading and written language, PTSD, and a 
sleep disorder and granted service connection for type II 
diabetes mellitus, evaluated as 20 percent disabling, and for 
impotence, peripheral neuropathy of the left foot, peripheral 
neuropathy of the right foot, each evaluated as 0 percent 
disabling, and continued the 0 percent rating for bilateral 
defective hearing.  The grants of service connection were 
effective January 18, 2001.  In the April 2003 rating 
decision, the RO also granted service connection for left 
basal ganglia infarction, evaluated as 100 percent disabling 
from June 12, 2001, and 10 percent disabling from January 1, 
2002.  

In July 2007, the RO advised the Veteran that correspondence 
received in May 2007 was not a timely NOD with the April 2003 
denial of the claim for service connection for sleep apnea.  
The Veteran perfected an appeal of this determination.  

In the September 2007 rating decision the RO, denied service 
connection for a left shoulder condition and a back 
condition, confirmed and continued a previous denial of 
service connection for sleep disorder/sleep apnea, and 
granted service connection for diabetic peripheral neuropathy 
of the right upper extremity and diabetic peripheral 
neuropathy of the left upper extremity, each evaluated as 10 
percent disabling, effective July 3, 2006.  

In a July 2008 rating decision, the RO granted increased, 10 
percent, ratings for peripheral neuropathy of the left and 
right lower extremities, effective March 12, 2007, and 
granted an increased, 30 percent, rating for bilateral 
hearing loss, effective March 4, 2008.  

In the September 2008 rating decision, the RO granted service 
connection and assigned an initial 20 percent rating for 
lumbar degenerative joint disease, effective September 7, 
2006.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
diabetes mellitus, peripheral neuropathy in each of the 
extremities, impotence, bilateral hearing loss, left basal 
ganglia infarction, and lumbar degenerative joint disease, 
the Board has characterized these issues in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In the September 2007 rating decision, the RO reopened the 
claim for service connection for a sleep disorder/sleep apnea 
and denied the claim on the merits.  However, regardless of 
the RO's actions, the Board has a legal duty under 38 
U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen 
the claim for service connection. That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim has been received, the Board has characterized this 
matter as reflected on the title page.

The Board notes that, in correspondence received in February 
2006 and in his February 2008 and April 2009 substantive 
appeals, the Veteran requested a hearing before a Veterans 
Law Judge in Washington, D.C.  However, in correspondence 
received in January 2010, the Veteran indicated that he would 
not come to testify for his claim, as he was unable to do so 
because he was not ambulatory and because of health reasons.  
Accordingly, the hearing request is withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2009).  

In January 2010, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted 
additional evidence in support of his appeal.  In his March 
2010 Informal Hearing Presentation (IHP), the Veteran's 
representative waived RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2009).

The Board notes that, in his April 2007 request to reopen a 
claim for service connection for a sleep disorder, the 
Veteran asserted that he had sleep apnea caused by service-
connected diabetes.  In addition, in correspondence received 
in January 2010, the Veteran asserted that his heart disease 
was related to Agent Orange exposure.  The RO has not 
addressed the claim for service connection for sleep apnea, 
as secondary to diabetes mellitus or the claim for service 
connection for heart disease, as due to Agent Orange 
exposure.  The claims for service connection for sleep apnea, 
as secondary to service-connected diabetes mellitus, and 
service connection for heart disease, as due to Agent Orange 
exposure, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
claims and they are referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a left 
shoulder disability, hypertension, heart disease, and PTSD, 
and the issue of entitlement to higher initial rating for 
left basal ganglia infarction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2. On July 17, 2008, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
with regard to the claim for service connection for a 
learning disorder and the claims for higher initial ratings 
for peripheral neuropathy in each of the extremities, 
impotence, and bilateral hearing loss.  

3.  In the April 2003 rating decision, the RO denied service 
connection for a sleep disorder.

4.  While the Veteran filed a NOD with several of the matters 
addressed in the April 2003 rating decision in March 2004, he 
made no mention of the denial of the claim for service 
connection for a sleep disorder.  

5.  The first correspondence from the Veteran addressing his 
claim for service connection for a sleep disorder/sleep 
apnea, subsequent to the April 2003 rating decision, was 
received in April 2007.  

6.   None of the new evidence associated with the claims file 
since the April 2003 rating decision, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a sleep disorder/sleep 
apnea, or raises a reasonable possibility of substantiating 
the claim for service connection.  

7.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between chronic obstructive and 
restrictive lung disease and service.  

8.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between major depressive disorder 
and anxiety and service.  


9.  The medical evidence demonstrates that diabetes mellitus 
has been controlled with insulin and a restricted diet; there 
is no medical evidence of required restrictions on activities 
due to diabetes mellitus.

10.  Lumbar degenerative joint disease is manifested by 
complaints of pain with forward flexion to 60 degrees, with 
pain occurring at 20 degrees; there is no medical evidence of 
ankylosis, separately compensable neurological manifestations 
of lumbar degenerative joint disease, or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran, with regard to his claim for service connection 
for a learning disorder, and his claims for higher initial 
ratings for peripheral neuropathy in the right lower 
extremity, left lower extremity, right upper extremity, and 
left upper extremity, and his claims for higher initial 
ratings for impotence and bilateral hearing loss have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).  

2.  The Veteran did not file a timely NOD regarding the April 
2003 denial of service connection for a sleep disorder, and 
thus, the determination is final. 38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  As evidence received since the RO's April 2003 denial is 
not new and material, the criteria for reopening the claim 
for service connection for a sleep disorder/sleep apnea are 
not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  Chronic obstructive and restrictive lung disease was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Major depressive disorder and anxiety were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

6. The criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).

7.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for an initial 40 percent rating for 
lumbar degenerative joint disease are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeals

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  

In correspondence received in July 2008, the Veteran 
requested withdrawal of the appeal as to his claim for 
service connection for a learning disorder and his claims for 
higher initial ratings for peripheral neuropathy of each of 
the extremities, impotence, and bilateral hearing loss.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to those claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim for service connection for a 
learning disorder or the claims for higher initial ratings 
for peripheral neuropathy of each of the extremities, 
impotence, and bilateral hearing loss, and they must be 
dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As to the issue of timeliness of a NOD, VCAA notice is not 
required because the United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).

In this case, the Veteran's claim for service connection for 
asthma, major depressive disorder and anxiety, and diabetes 
mellitus was received in January 2001, his claim for service 
connection for a lumbar spine disability was received in 
September 2006, and his request to reopen a claim for service 
connection for a sleep disorder was received in April 2007.  
The Veteran was notified of the general provisions of the 
VCAA by the RO in correspondence dated in August 2001, 
October 2001, August 2007, and December 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claims were reviewed and the RO issued the February 2008 
statement of the case and the July 2008 and September 2009 
supplemental statements of the case.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

The Board notes that the claim for a higher initial rating 
for lumbar spine degenerative joint disease is a downstream 
issue, which was initiated by a notice of disagreement.  The 
Court has held that, as in this case, once a notice of 
disagreement from a decision establishing service connection 
and assigning the rating and effective date has been filed 
the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream 
elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
Hence, while the Veteran was not furnished VCAA notice 
specifically advising him of the information and evidence 
required to substantiate a claim for a higher initial rating 
for his lumbar spine disability, there is no duty to provide 
additional notice in this case.  

During the pendency of the appeal, the Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  Notice as to this matter was provided in the 
August and December 2007 VCAA letters.  

In regard to the request to reopen a claim for service 
connection for a sleep disorder/sleep apnea, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In the August 2007 letter, the RO informed the Veteran that 
his claim for service connection for a sleep disorder had 
been previously denied, that he had been notified of that 
denial in April 2003, and that he would need to submit new 
and material evidence to reopen his claim.  This letter 
included both the correct definition of new and material 
evidence, informed him of the type of evidence needed to 
establish each element of the underlying claim for service 
connection, and advised him of the basis of the prior denial.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate the claims herein decided 
and has been provided opportunities to submit such evidence.  
A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  His service treatment records, service 
personnel records, Social Security Administration (SSA) 
records, and VA and private treatment records have been 
obtained and associated with his claims file.  The Veteran 
has also been provided with VA examinations to assess the 
current nature and etiology of his claimed disabilities.

The Board notes that the psychiatric examination did not 
include an opinion regarding etiology of major depressive 
disorder.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that further 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no competent, probative evidence that major 
depression and anxiety are related to service.  The Board 
finds that there is sufficient medical evidence of record to 
make a decision on this claim.  

The Board acknowledges that the claims for service connection 
for a hypertension and heart disease are being remanded, in 
part, to obtain outstanding records of private treatment from 
Dr. Vaughan.  In this regard, during VA treatment in December 
2008, the physician noted that the Veteran received regular 
follow-up from his outside cardiologist, Dr. Vaughan.  During 
VA treatment in January 2009, the Veteran reported that he 
saw Dr. Vaughan as his cardiologist.  The Veteran has not 
asserted, nor does the record reflect, that these outstanding 
records of treatment from Dr. Vaughan include records 
pertinent to the claims herein decided.  As such, a remand to 
obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Timeliness of NOD - Law and Regulations

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2009).  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a NOD with a determination by the 
RO within one year from the date that the RO mails notice of 
the determination to him or her, otherwise, that 
determination will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2009).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

Factual Background and Analysis - Timeliness of NOD

The Veteran filed an initial claim for service connection for 
a sleep disorder in January 2001.  In the April 2003 rating 
decision, the RO denied service connection for a sleep 
disorder.  The Veteran was notified of this rating decision 
by letter dated in April 2003.  

Careful review of the record reveals no written communication 
from the Veteran or his representative within the one-year 
period following issuance of the April 2003 rating decision 
expressing disagreement with the denial of service connection 
for a sleep disorder.  Rather, the only communications from 
the Veteran during this period are an April 2003 VA Form 21-
686c (Declaration of Status of Dependents), a May 2003 
Freedom of Information Act (FOIA) request, a June 2003 NOD 
with the initial rating assigned for diabetes mellitus, 
correspondence received in July 2003 regarding the Form 21-
686c and additional evidence regarding diabetes mellitus, 
correspondence dated in September, October, and December 2003 
regarding a higher initial rating for diabetes mellitus, 
December 2003 and February 2004 VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) regarding private 
treatment for diabetes mellitus, and a March 2004 NOD.  In 
the NOD, the Veteran only expressed disagreement with the 
denials of service connection for chronic obstructive 
pulmonary disease (COPD), edema, depression, anxiety, 
congestive heart failure, PTSD, hypertension, and a learning 
disorder, and the initial ratings assigned for diabetes, left 
basal ganglia infarction, impotence, peripheral neuropathy, 
and bilateral defective hearing.  Received in April 2004 was 
a claim for service connection for macrovascular disease, 
severe peripheral neuropathy of the hands, arms, and legs, 
and autonomic neuropathy

There is simply no statement from the Veteran or his 
representative, received within one year of notice of the 
April 2003 rating decision, which can reasonably be construed 
as a NOD with the denial of service connection for a sleep 
disorder.  See 38 C.F.R. § 20.201.  Rather, in April 2007, 
the Veteran indicated that he was submitting new evidence for 
his appeal sent in January 2005, showing that he used a CPAP 
system for his obstructive sleep apnea, diagnosed in June 
2003.  In correspondence received in May 2007, the Veteran 
indicated that he was submitting medical records in support 
of his claim for sleep apnea on appeal.  Despite his 
description of the claim for service connection for sleep 
apnea as "on appeal" no NOD was filed within one year of 
notice of the April 2003 denial of service connection for 
sleep apnea, nor is there any indication that the Veteran 
requested an extension of time, nor has he asserted good 
cause for his failure to file a timely NOD.  

In his July 2007 NOD with the RO's determination that a 
timely NOD had not been filed, the Veteran stated that he had 
clearly marked on the January 2005 VA Form 9 that he 
disagreed with all the issues; however, review of the January 
2005 substantive appeal reflects that the Veteran indicated 
that he wished to appeal all of the issues listed on the SOC.  
The claim for service connection for a sleep disorder was not 
addressed in the December 2004 SOC.  [Parenthetically, the 
Board notes that, even if the January 2005 VA Form 9 had 
expressed disagreement with the denial of service connection 
for a sleep disorder, it was received more than one year 
following notice of the April 2003 rating decision and, 
therefore, would not be timely.]   

Since it has been decided herein that the Veteran did not 
file a timely NOD with respect to the April 2003 denial of 
service connection for a sleep disorder, that denial is 
considered final.



New and Material Evidence - Laws and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Factual Background and Analysis - New and Material Evidence

As discussed above, the Veteran filed his initial claim for 
service connection for a sleep disorder in January 2001.  The 
claim was denied in the April 2003 rating decision and, 
although notified of the RO's April 2003 denial in an April 
2003 letter, the Veteran did not perfect an appeal of that 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.104 (2009).

The evidence of record at the time of the April 2003 rating 
decision included service treatment records, which were 
negative for diagnoses of a sleep disorder.  An August 1996 
record of private treatment reflects that the Veteran was 
evaluated for daytime fatigue and a possible sleep disorder.  
The physician noted that the Veteran was originally seen in 
April 1994, at which time he had had a nocturnal 
polysomnogram which revealed an apnea/hypopnea index of only 
2.  The pertinent impression following examination was loud 
snoring at nighttime, rule out sleep apnea syndrome, and 
possible stimulant induced sleep disorder, caffeinism.  The 
physician commented that the signs and symptoms suggested the 
possibility of sleep apnea syndrome, but his sleep study done 
two years earlier showed no evidence of significant sleep 
apnea syndrome.     

Also of record at the time of the April 2003 rating decision 
was a February 2003 VA examination.  In regard to his claimed 
sleep disorder, the Veteran stated that he was diagnosed with 
chronic sleep disorder for an unknown number of years, adding 
that he had trouble keeping awake during the daytime hours, 
although he was not currently using a CPAP machine or any 
other devices to help him sleep.  The pertinent diagnosis was 
chronic sleep disorder.  

The appellant filed a request to reopen his claim for service 
connection for a sleep disorder in April 2007.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
April 2003 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence associated with the claims file since the 
April 2003 rating decision includes records of VA and private 
treatment which reflect diagnoses of and treatment for sleep 
apnea.  In correspondence received in September 2008, the 
Veteran asserted that his breathing problems were caused by 
being a fireman in service, from 1958 to 1961.    

At the time of the April 2003 rating decision, there was 
evidence of a chronic sleep disorder, as diagnosed on VA 
examination in February 2003; however, there was no medical 
evidence of a nexus between the current sleep disorder and 
service.  While the evidence associated with the claims file 
shows diagnoses of and treatment for a sleep disorder, 
specifically, sleep apnea, there is simply no medical 
evidence of a nexus between the current sleep apnea and 
service.  Thus, the evidence associated with the claims file 
since the April 2003 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection nor does it raise a reasonable possibility 
of substantiating the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a sleep disorder/sleep apnea has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the April 2003 denial of claim remains 
final.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection - Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542  
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Factual Background and Analysis

Lung Disease

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection chronic obstructive and restrictive lung disease 
is not warranted.  

The Board has considered, as the RO has done, entitlement to 
service connection for chronic obstructive and restrictive 
lung disease as due to Agent Orange exposure.  Exposure to 
Agent Orange is conceded in this case, as service personnel 
records show that the Veteran did serve in the Republic of 
Vietnam during active service from October 1967 to October 
1968 and from August 1969 to August 1970.  However, chronic 
obstructive and restrictive lung disease is not classified as 
one of the enumerated diseases associated with Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2009).  Consequently, 
the Veteran's claim must be denied on this presumptive basis. 
However, the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the claim 
under the provisions governing direct service connection.  

Service treatment records include clinical records and 
numerous physical examination reports, all silent for 
complaints or finding of lung disease .  In his February 1978 
Report of Medical History, obtain in conjunction with his 
retirement physical examination, the Veteran described 
shortness of breath, which he attributed to smoking. 

Records of private treatment dated from September 1988 to 
March 2008 include findings of and treatment for chronic 
obstructive pulmonary disease (COPD), mild obstructive lung 
disease and mild restrictive lung disease.  During private 
treatment in January 1996, the physician opined that the most 
likely cause of dyspnea on exertion was probably a 
combination of obesity, deconditioning, and a moderate to 
severe obstructive lung disease.   

In February 1996, the Veteran was admitted to Riverside 
Regional Medical Center for the possibility of a transient 
ischemic attack.  The impression on admission physical 
included long-term shortness of breath, which had been 
difficult to diagnose.  The physician opined that this could 
be related to the Veteran's smoking history, with some degree 
of pulmonary hypertension to be excluded.  During private 
treatment in October 1998, the Veteran's cardiovascular 
physician noted that he had undergone a pulmonary evaluation 
and apparently had COPD, presumably related to smoking.  The 
pertinent impression was dyspnea, probably related to 
pulmonary disease, rule out coronary artery disease, and 
COPD.  

The Veteran received follow-up treatment for evaluation of 
dyspnea in December 1999.  The private physician commented 
that pulmonary function tests (PFTs) dated in November 1999 
revealed moderate airway obstruction.  The physician 
commented that the Veteran had documented moderate 
obstructive airways disease and no evidence of restriction.  
He opined that this was probably secondary to a history of 
cigarette smoking.  

On VA examination in December 2004, the Veteran gave a 
history of exertional dyspnea for 36 years.  The examiner 
noted that there was no documentation in the military medical 
records to support any claim of COPD prior to discharge from 
military service in July 1978.  

Records of VA treatment dated from March 2004 to September 
2008 reflect findings of and treatment for breathing 
problems.  The impression during treatment in March 2007 
included COPD secondary to smoking.  During VA treatment in 
June 2007, the Veteran stated that he had been dyspneic since 
1968.  The impression included restrictive and obstructive 
lung disease.  The pulmonologist opined that the pulmonary 
restriction appeared to be from obesity, and added that 
physical deconditioning could also contribute to his dyspnea.  

In correspondence received in September 2008, the Veteran 
asserted that his breathing problems were caused by his 
service as a fireman from 1958 to 1961.  In January 2010, he 
submitted a statement from a fellow servicemember who 
indicated that, while the Veteran's military assignment was 
telephone pole lineman, he was assigned duties as a fireman 
that shoveled coal into the furnace.  

The Board recognizes the Veteran's complaint of shortness of 
breath during service and acknowledges that the Veteran has 
reported, as he is competent to do, a history of dyspnea 
since service.  However, such report of a continuity of 
symptomatology must be weighed against the medical evidence.  
Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

While there is medical evidence of current lung disease, 
there is simply no medical evidence or opinion even 
suggesting a relationship between current lung disease and 
service, and neither the Veteran nor his representative has 
identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  Rather, as noted above, 
the December 2004 VA examiner noted that there was no 
documentation in the military medical records to support any 
claim of COPD prior to discharge from military service in 
July 1978.  In addition, in several records of VA and private 
treatment, the Veteran's physicians have attributed his 
breathing problems to smoking and obesity, as opposed to 
service.  Significantly, for claims received by VA after June 
9, 1998 (as in this case), a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the Veteran's use of 
tobacco products during service.  See 38 C.F.R. § 3.300 
(2009).

The Board has also considered the fact that, in support of 
his claim, the Veteran has submitted a scientific article 
regarding emphysema, which address the relationship between 
coal dust exposure and emphysema, and notes that coal mine 
dust exposure is generally accepted as a cause of COPD; 
however, this article is insufficient to establish a causal 
relationship between the Veteran's current lung disease and 
any exposure to coal dust in service, because the article 
refers generally to the relationship between coal dust 
exposure and emphysema, rather than in the Veteran's specific 
case.  This article, therefore, is simply too speculative to 
establish a medical nexus.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).  Moreover, the Board notes that, 
while the article states that coal mine dust exposure is 
generally accepted as a cause of COPD, there is no indication 
that the Veteran was exposed to coal mine dust during 
service.  In short, there is no competent medical evidence to 
support the claim for service connection for chronic 
obstructive and restrictive lung disease.  

Major Depressive Disorder and Anxiety

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for major depressive disorder and anxiety is not 
warranted.  

Service treatment records reflect that, in his December 1968 
Report of Medical History, the Veteran described depression 
or excessive worry; however, the service treatment records do 
not reflect diagnoses of or treatment for a psychiatric 
disability, to include depression and/or anxiety.  At the 
time of his February 1978 retirement physical examination, no 
psychiatric abnormalities were noted, and in the accompanying 
report of medical history, the Veteran denied trouble 
sleeping, depression, memory loss, or nervous trouble of any 
sort.

Records of private treatment dated from September 1988 to 
March 2008 include findings of and treatment for depression, 
dysthymia, anxiety, generalized anxiety disorder, and 
adjustment disorder with depressed, anxious mood.  The 
Veteran underwent a private psychological evaluation in 
December 1995 and January 1996.  The pertinent diagnostic 
impression was major depression and dysthymia.  The 
psychologist added that the Veteran had anxiety, which seemed 
to be primarily related to his anticipation of the revelation 
of his learning problems.  

The Veteran was afforded a VA psychiatric examination in 
February 2003.  The examiner reviewed the claims file and 
noted that a 1996 psychological evaluation diagnosed the 
Veteran with serious deficits in reading and written language 
and deficits in attention and short-term memory.  The Axis I 
diagnoses included major depressive disorder, mild to 
moderate.  

The Veteran was evaluated for PTSD at the Hampton VA Medical 
Center (VAMC) in April 2005.  The Axis I diagnoses were major 
depression, recurrent, dysthymia by history, and rule out 
ADHS.  The nurse noted that the Veteran did not have 
intrusive numbing or arousal symptoms consistent with PTSD; 
rather, his presentation of primarily depression was 
apparently grounded in his feelings of inadequacy and shame 
about his perceived learning disability.  

The Veteran contends that he has major depression and anxiety 
related to service; however, the Board finds that the medical 
evidence simply does not support the  Veteran's assertion.  
While the medical evidence establishes that the Veteran does 
have current major depressive disorder and anxiety, there is 
simply no medical evidence or opinion even suggesting a 
relationship between these diagnoses and service, and neither 
the Veteran nor his representative has identified, presented, 
or alluded to the existence of any such medical evidence or 
opinion.  Rather, both the December 1995 and January 1996 
psychological evaluation and the April 2005 record of VA 
treatment relate the Veteran's depression and anxiety to his 
learning disorder.  In short, there is no competent medical 
evidence to support the claim for service connection for 
major depressive disorder and anxiety.  

Both Disabilities

In addition to the medical evidence, the Board also has 
considered the statements of the Veteran and his 
representative.  However, to the extent that any such lay 
statements are being offered to answer the questions of 
whether the Veteran's lung disease or major depressive 
disorder and anxiety are related to service, such evidence 
must fail.  Such matters are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran and his representative are 
laypersons without the appropriate medical training or 
expertise, they are not competent to render probative (i.e., 
persuasive) opinions on these medical matters.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of the Veteran's claimed lung disease and major depressive 
disorder and anxiety have no probative value.

For all the foregoing reasons, the claims for service 
connection for chronic obstructive and restrictive lung 
disease and major depressive disorder and anxiety, are 
denied.  In arriving at this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Law and Regulations - Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

The Spine
524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

            
 
38 C.F.R. § 4.71, PLATE V (2009).

Factual Background and Analyis 

Diabetes Mellitus

As noted above, in the April 2003 rating decision, the RO 
granted service connection and assigned an initial 20 percent 
rating for diabetes mellitus, effective January 18, 2001.  

Post-service records of VA and private treatment reflect 
diagnoses of and treatment for diabetes mellitus.  An October 
2002 record of private treatment reflects that the Veteran's 
diabetes was being treated with insulin and diet.  On VA 
examination in February 2003, the Veteran stated that his 
diabetes resulted in doctor's visits 12 times a year, and 
that it had caused restriction of activity, progressive loss 
of strength, and restricted diet.  He stated that his 
diabetes was being treated with Metformin, Amaryl, and 
insulin.  According to the Veteran, diabetes mellitus had 
affected his eyes, skin, heart, arteries, kidneys, and high 
blood pressure.  He also described impotency.  The examiner 
noted that fundoscopic examination revealed diabetic 
retinopathy.  

Following hospitalization at Riverside Regional Medical 
Center for treatment of congestive heart failure, the 
physician noted that the Veteran's activities on discharge 
were ad lib.  

On VA examination in December 2004, the Veteran stated that 
his diabetes mellitus was initially treated with diet and 
exercise alone, but that, around 2001, he was prescribed oral 
hypoglycemic agents.  He described current treatment as 
insulin injections twice a day and Amaryl twice a day.  The 
examiner specifically noted that there were no activity 
restrictions due to diabetes.  

During VA treatment in May 2005, the diabetes nurse educator 
noted that the Veteran needed to exercise to help with 
insulin resistance.  During VA treatment in January 2007, the 
Veteran was instructed to try to exercise at least 30 minutes 
three times per week if possible.  A June 2007 record of VA 
treatment also includes an impression of diabetes mellitus 
and indicates that the treatment plan included exercising 
regularly.  In November 2007, the Veteran stated that his 
activity level had decreased due to dypsnea on exertion 
(DOE).  He was encouraged to lose weight, pace his 
activities, and slowly increase his exercise.  

On VA examination in March 2008, the examiner commented that 
the Veteran had the following restrictions due to diabetes, 
he had reduced ambulation due to confinement to a walker and 
scooter.  

A May 2008 record of VA treatment also includes an impression 
of diabetes and the Veteran was encouraged to be as active as 
possible.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of a rating 
in excess of 20 percent for diabetes mellitus.  While the 
Veteran's diabetes mellitus requires insulin and restricted 
diet, there is no medical evidence that the Veteran's 
activities have been regulated since the effective date of 
the grant of service connection.  

Notably, "regulation of activities" is defined by 
Diagnostic Code 7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007).  The criteria for a 40 percent rating 
for diabetes are conjunctive not disjunctive, that is, there 
must be insulin dependence and restricted diet and regulation 
of activities. Camacho.  

While the Veteran has submitted a record of private 
treatment, dated in September 2003, in which his physician 
indicated that the Veteran was not able to work at any 
strenuous job due to COPD and diabetes, there is no medical 
evidence that the Veteran was advised to avoid strenuous 
occupational and recreational activities because of his 
diabetes.  Rather, the December 2004 VA examiner indicated 
that there was no restriction of activities due to diabetes 
mellitus, and the above discussed records of VA and private 
treatment reflect that the Veteran was encouraged to exercise 
on numerous occasions.  While the March 2008 VA examiner 
stated that the Veteran had reduced ambulation due to 
confinement to a walker and scooter due to diabetes, the 
examiner did not advise the Veteran to avoid strenuous 
occupational and recreational activities.  Moreover, during 
VA treatment in May 2008, the Veteran was encouraged to be as 
active as possible.  There is simply no medical 
recommendation of record that, based only on his diabetes 
mellitus, the Veteran avoid strenuous occupational and 
recreational activities.  As the criteria for a 40 percent 
rating are not met, it logically follows that the criteria 
for a rating higher than 40 percent are not met.  

In addition, there is no competent medical evidence that the 
Veteran has any additional compensable diabetic 
complications.  In this regard, the Board highlights that the 
Veteran is currently service-connected for peripheral 
neuropathy in each of the extremities and impotence, 
associated with diabetes mellitus.  While the February 2003 
VA examination included a finding of diabetic retinopathy, 
the Veteran was referred to the ophthalmologist and, on VA 
eye examination in March 2003, the examiner noted that there 
was no evidence of diabetic retinopathy.  The Veteran was 
afforded another VA eye examination in March 2005, to 
evaluate possible diabetic neuropathy; however, no diagnosis 
of diabetic neuropathy was rendered.  Examination of the eyes 
on VA examination in March 2008 also did not reveal 
retinopathy.  While the VA examiner who evaluated the Veteran 
in March 2008 opined that the Veteran had cataracts as a 
complication of diabetes, on VA eye examination the following 
month, the VA examiner opined that cataracts were not related 
to diabetes, but, rather, were related to age.  In addition, 
while the Veteran has complained of skin problems related to 
diabetes, examination of the skin on VA examination in March 
2008 revealed no signs of skin disease.  Consequently, the 
assignment of a separate disability rating for any other 
condition is not warranted under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  Therefore, a rating in 
excess of 20 percent for diabetes mellitus is not warranted.

Lumbar Degenerative Joint Disease

Records of VA treatment dated from March 2004 to September 
2009 include complaints regarding and treatment for low back 
pain.  A February 2007 MRI of the lumbar spine revealed no 
evidence of spinal canal stenosis, but there was a 
spondylosis, and facet joint arthrosis.  Circumferential disc 
bulge was seen diffusely, especially at the L4/5 disc level, 
with no evidence of a herniated disc fragment.  During VA 
treatment in March 2007, straight leg raising was negative to 
90 degrees.  

The Veteran's lumbar spine disability was evaluated on VA 
examination in July 2008.  He described stiffness and 
constant, localized pain.  He added that the pain was 
elicited by physical activity and was relieved by rest and 
medication.  He stated that his condition had not resulted in 
any incapacitation.  He indicated that his back affected him 
when he walked or stood for over 10 minutes, when he picked 
things up, hit a bump in the road while driving, turning to 
clean himself, and rolling in bed.  He stated that back 
flares could last for three to four weeks.  He denied 
intervertebral disc syndrome, sciatica, and gastrointestinal 
or genitourinary symptoms.  He described his functional 
impairments as limited range of motion and chronic pain.  

On examination, posture was kyphotic and gait was slow.  The 
Veteran did not require any assistive device for ambulation.  
There was no evidence of radiating pain on movement and 
muscle spasm was absent.  Straight leg raising was negative, 
bilaterally, and there was no ankylosis of the lumbar spine.  
Flexion was to 60 degrees, with pain occurring at 20 degrees.  
Extension, right and left lateral flexion, and left rotation 
were each to 5 degrees, with pain occurring at 5 degrees.  
Right rotation was to 10 degrees, with pain occurring at 10 
degrees.  The examiner noted that joint function of the spine 
was limited by pain, fatigue, weakness, and lack of endurance 
following repetitive use, with pain having the major impact.  
The examiner stated that joint function was additionally 
limited by 0 degrees.  He added that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological examination of the lower 
extremities revealed motor function within normal limits.  
Sensory function was abnormal with findings of diabetic 
neuropathy.  X-ray revealed extensive degenerative 
hypertrophic changes at L1-2, L2-3, and L3-4 with features 
consistent with diffuse idiopathic skeletal hyperostosis.  
The diagnosis was multilevel lumbar degenerative joint 
disease and L2-3, L4-5 degenerative disc disease.  The 
examiner commented that the Veteran could do activities of 
daily living.  

In his April 2009 substantive appeal, the Veteran asserted 
that he was only able to walk five yards before his lower 
back formed painful knots forcing him to sit down, he was 
unable to turn his body or head to the right or left, making 
it unsafe for him to drive, and that he needed assistance in 
cleaning himself when using the bathroom, due to an inability 
to turn left or right.  In correspondence received in January 
2010, the Veteran stated that he was only able to walk or 
stand for a few minutes before having horrible back pain, 
that he had horrible back pain when he had to move from room 
to room, and that his lower back problem was one of the main 
reasons he was permanently housebound.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for an 
initial 40 percent, rating are met. In this regard, range of 
motion testing during the VA examination revealed flexion to 
60 degrees; however, pain began at 20 degrees.  Thus, 
resolving all doubt in the Veteran's favor, the Board finds 
that, when considering additional functional impairment 
resulting from pain, the lumbar degenerative joint disease 
more nearly approximates forward flexion to 30 degrees or 
less, as required for a 40 percent rating.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Accordingly, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the criteria for an initial 40 percent 
rating are met.

While the evidence indicates that an initial rating of 40 
percent is warranted, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine, as required for a rating in excess of 40 percent; 
rather, the July 2008 VA examiner specifically noted that 
there was no ankylosis of the lumbar spine.  

In addition, combining ratings for orthopedic and 
neurological manifestations would not result in a higher 
rating for the lumbar spine disability, as, on VA 
examination, neurological examination of the lower 
extremities revealed motor function within normal limits and, 
while sensory function was abnormal, this was attributed to 
findings of diabetic neuropathy (as noted above, the Veteran 
is service-connected for peripheral neuropathy in each of the 
extremities, as related to diabetes).  Moreover, the Veteran 
himself has not described radiating low back pain, rather, 
during the July 2008 VA examination; he described his low 
back pain as localized.  

Further, despite the July 2008 diagnosis of DDD, the medical 
evidence since the effective date of the grant of service 
connection does not indicate any bed rest prescribed by a 
physician, let alone for a total period of at least six weeks 
in the last 12 months, as required for a higher rating of 60 
percent.  Significantly, during the July 2008 VA examination, 
the Veteran reported that his lumbar spine disability had not 
resulted in any incapacitation.  

Based on the foregoing, the Board finds that the criteria for 
a 40 percent but no higher, initial schedular rating for the 
lumbar degenerative joint disease are met.




Both Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
diabetes mellitus or lumbar degenerative joint disease has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular  basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, neither diabetes mellitus nor the lumbar spine 
disability, alone, has objectively been shown to markedly 
interfere with employment; rather, in his January 2005 
substantive appeal, the Veteran reported that he was laid off 
in September 1996 due to COPD and a learning disorder.  In a 
January 2009 statement, the Veteran's VA physician stated 
that he suffered from pulmonary hypertension, COPD, diabetic 
neuropathy, sleep apnea, depression, and chronic low back 
pain and that these problems (and other medical issues) had 
rendered him completely unemployable since 1996.  Further, 
the July 2008 VA examiner specifically stated that the 
Veteran could do activities of daily living.  There is also 
no objective evidence that either of these disabilities has 
warranted frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has resolved reasonable doubt the Veteran's favor 
in determining that an initial 40 percent rating for lumbar 
degenerative joint disease is warranted, but finds that the 
preponderance of the evidence is against assignment of a 
rating greater than 40 percent or an initial rating in excess 
of 20 percent for diabetes mellitus.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

The appeal as to the claim for service connection for a 
learning disorder involving reading and written language is 
dismissed.  

The appeal as to the claim for a higher initial rating for 
peripheral neuropathy of the right lower extremity, evaluated 
as 0 percent disabling prior to March 12, 2007, and 10 
percent disabling effective that date is dismissed.  

The appeal as to the claim for a higher initial rating for 
peripheral neuropathy of the left lower extremity, evaluated 
as 0 percent disabling prior to March 12, 2007, and 10 
percent disabling effective that date is dismissed.  

The appeal as to the claim for an initial compensable rating 
for impotence is dismissed.  

The appeal as to the claim for a higher initial rating for 
bilateral hearing loss, evaluated as 0 percent disabling 
prior to March 4, 2008, and 30 percent disabling effective 
that date is dismissed.  

The appeal as to the claim for an initial rating in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity is dismissed.  

The appeal as to the claim for an initial rating in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity is dismissed.  

A timely NOD was not filed with respect to the April 2003 
denial of service connection for a sleep disorder and the 
appeal as to this issue is denied.  

As new and material evidence to reopen the claim of service 
connection for a sleep disorder/sleep apnea has not been 
received, the appeal is denied.

Entitlement to service connection for chronic obstructive and 
restrictive lung disease, to include as due to Agent Orange 
exposure, is denied.    

Entitlement to service connection for major depressive 
disorder and anxiety is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.  

Entitlement to an initial 40 percent rating for lumbar 
degenerative joint disease is allowed, subject to the law and 
regulations governing the criteria for an award of monetary 
benefits.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.

Left Shoulder

In regard to the claim for service connection for a left 
shoulder disability, service treatment records reflect that, 
in January 1978, the Veteran had decreased range of motion in 
the left shoulder, especially in lifting towards his head.  
While the treatment record states "right shoulder" at the 
top of the note, significantly, the physician found decreased 
range of motion in the left shoulder and noted that there was 
no problem in the right shoulder.  The assessment was 
subdeltoid bursitis.  In his Report of Medical History on 
retirement examination in February 1978, the Veteran wrote, 
"my right shoulder hurts all the time."  The physician 
noted that the Veteran had a painful right shoulder in 
December 1977, diagnosed as subdeltoid bursitis, and was 
under treatment at Ft. Richie.  In correspondence received in 
December 2008, the Veteran reported that the doctor who had 
evaluated him in 1978 had mistakenly stated this his right 
shoulder was the problem, but, it was actually his left 
shoulder.  

During VA treatment in May 2005, the Veteran complained of 
spontaneous stiffness in his left shoulder over the previous 
two months.  He denied any injuries to his shoulder.  X-rays 
of the left shoulder were within normal limits.  The 
impression was adhesive capsulitis of the left shoulder 
secondary to diabetes mellitus.  The physician noted that 
adhesive capsulitis was secondary to glucose absorption by 
the tendon, which caused the tendons and tissues around the 
shoulder to stiffen up.  A May 2005 MRI of the left shoulder 
revealed a partial tear of the supraspinatus tendon 
anteriorly at the greater tuberosity insertion, mild signal 
abnormality in the distal supraspinatus and infraspinatus 
tendon substances, probably representing tendonopathy versus 
chronic partial tear, and moderate acromioclavicular joint 
osteoarthritis.  

While the VA physician who treated the Veteran for his left 
shoulder in May 2005 opined that adhesive capsulitis was 
secondary to diabetes mellitus, it is not clear if he 
reviewed records of the Veteran's military and medical 
history before offering his opinion, to include the in-
service complaints regarding the shoulder.  Based on the 
foregoing, the Board finds that a VA examination is needed so 
that a medical professional can review the record and provide 
a competent opinion as to whether the Veteran has a current 
left shoulder disability related to service or his service-
connected diabetes mellitus.  See Roberts v. Derwinski, 2 
Vet. App. 387 (1992) (holding that the veteran is entitled to 
a thorough examination which takes into account all relevant 
background information, including prior medical evidence).  

Hypertension and Heart Disease

In regard to the claim for service connection for 
hypertension, service treatment records reflect several 
elevated blood pressure readings and the summary of defects 
and diagnoses on examination in May 1977 included 
questionable hypertension.  On VA examination in February 
2003, the physician opined that it was at least as likely as 
not that hypertension was secondary to diabetes.  On VA 
examination in December 2004, the physician noted that 
service treatment records reflected that the Veteran was 
first noted to have hypertension in May 1977.  The examiner 
opined that hypertension was a complication of diabetes, as 
diabetes accelerates vascular disease, which often results in 
hypertension.  He also opined that hypertension was 
aggravated by diabetes.  In response to the question of when 
the original service-connected condition of hypertension took 
place, the examiner stated that hypertension was documented 
in the military medical record in May 1977.  In response to 
the question of how the original service-connected condition 
of hypertension took place, the examiner commented that 
essential hypertension developed due to hereditary factors.  

The Veteran was again afforded a VA examination in March 
2008.  The examiner opined that the Veteran had essential 
hypertension, which was not a complication of diabetes.  In 
response to the question of whether or not hypertension was 
due to service or service-connected diabetes, the examiner 
stated that no direct correlation could be established.  In 
an addendum, the examiner provided a rationale for his 
opinion that hypertension was not due to service or service-
connected diabetes mellitus, stating that it was a genetic 
condition provoked by lifestyle habits and developed after 
his service timeframe.  

The Board notes that the foregoing VA examination reports 
provide conflicting opinions regarding etiology of 
hypertension.  In this regard, the December 2004 VA noted 
that hypertension was first documented during service, but 
then stated that hypertension developed due to hereditary 
factors.  Both the February 2003 and December 2004 VA 
examiners opined that hypertension was related to diabetes; 
however, the March 2008 VA examiner opined that no 
correlation could be established between hypertension and 
service-connected diabetes.  Both the December 2004 and March 
2008 VA examiners reviewed the medical records in rendering 
their opinions.  

In light of the conflicting opinions, the Board finds that a 
VA examination, to specifically address whether hypertension 
is related to service, or was caused or aggravated by 
service-connected diabetes, based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale, would be helpful in 
resolving the claim for service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus.  See 38 U.S.C.A. § 5103A.

In regard to the claim for service connection for heart 
disease, the Board notes that, a December 1994 record of 
private treatment includes an impression of peripheral edema 
and symptoms of congestive heart failure.  The physician 
opined that this might be secondary to hypertension and 
diastolic dysfunction.  During private treatment in January 
1996, the physician stated that he was puzzled by the history 
of edema in the lower extremities, as there was nothing in 
the Veteran's history to explain that abnormality; however, 
he added that he was considering the possibility of an 
element of pulmonary hypertension and a cor pulmonale.  On VA 
examination in February 2003, the physician opined that it 
was at least as likely as not that coronary artery disease 
and congestive heart failure were secondary to diabetes.  

On VA examination in December 2004, the physician opined that 
peripheral vascular disease was a complication of diabetes, 
adding that diabetes accelerates atherosclerosis and arterial 
sclerosis, which results in decreased peripheral pulses and 
compromises the circulation in the lower extremities.  The 
examiner also opined that peripheral vascular disease was 
aggravated by diabetes.  In response to the question of when 
congestive heart failure and heart condition took place, the 
examiner stated that congestive heart failure and diastolic 
dysfunction were documented in December 1994.  In response to 
the question of how congestive heart failure and the heart 
condition took place, the examiner stated that high blood 
pressure placed extraordinary strain on the pumping mechanism 
of the heart.  In response to the question of whether the 
claimed condition was service-related, the examiner indicated 
that it was at least as likely as not, because there was 
evidence in the medical record explaining the relationship 
between the two conditions and there is medically a 
pathophysiological relationship between the two.  Presumably, 
this statement regarding a relationship between the "two 
conditions" refers to a relationship between the heart 
condition and hypertension, in light of the physician's 
statement that high blood pressure had placed extraordinary 
strain on the pumping mechanism of the heart.  The Veteran 
was again afforded a VA examination in March 2008.  In 
response to the question of whether or not congestive heart 
failure and vascular disease were due to service or service-
connected diabetes, the examiner stated that no correlation 
could be established.  In an addendum, the examiner provided 
a rationale for his opinion that heart disease, including 
congestive heart failure and vascular disease, was not due to 
service or service-connected diabetes mellitus, stating that 
it was a genetic condition provoked by lifestyle habits and 
developed after his service timeframe.  
  
Again, the foregoing VA examination reports provide 
conflicting opinions regarding etiology of heart disease, to 
include congestive heart failure and edema of the legs.  In 
light of the conflicting opinions, the Board finds that a VA 
examination, to specifically address whether heart disease is 
related to service, or was caused or aggravated by service-
connected diabetes, or, was caused or aggravated by 
hypertension, based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale, would be helpful in resolving the 
claim for service connection for heart disease, to include as 
secondary to service-connected diabetes mellitus.  See 38 
U.S.C.A. § 5103A.

The record also reflects that outstanding pertinent treatment 
records have not been associated with the claims file.  In 
this regard, during VA treatment in December 2008, the 
physician noted that the Veteran received regular follow-up 
from his outside cardiologist, Dr. Vaughan.  During VA 
treatment in January 2009, the Veteran reported that he saw 
Dr. Vaughan as his cardiologist.  The most recent records of 
treatment from Dr. Vaughan currently associated with the 
claims file are dated in March 2008.  The foregoing VA 
treatment records suggest that more recent records of 
treatment are available.  VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  Accordingly, on remand, 
the AMC/RO should attempt to obtain all outstanding records 
of treatment from this physician.  

In addition, the Board notes that, while he has been provided 
VCAA notice regarding his claims for service connection for 
hypertension and heart disease on a direct basis, the Veteran 
has not been provided VCAA notice which specifically informed 
him of the information and evidence necessary to establish 
service connection for hypertension and heart disease on a 
secondary basis. On remand, the Veteran should be furnished 
VCAA notice regarding his claims of entitlement to service 
connection for hypertension and heart disease, including 
congestive heart failure and edema of the legs, to include as 
secondary to service-connected diabetes mellitus.

PTSD

In regard to the claim for service connection for PTSD, 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

On VA examination in February 2003, the Veteran described 
stressors of his base being overrun by the enemy in Vietnam, 
during which time two of the guards had their throats slit 
and a hand grenade was thrown on the roof of the Veteran's 
hooch, although it did not go off.  He described an incident 
in which mortars blew out the doorway of his barracks, and 
added that he saw several people shot.  The Axis I diagnosis 
included PTSD, chronic.  In January 2008, the Veteran 
reported stressors of firebase 198 being overrun by enemy 
troops in September or October 1968 and almost being killed 
by a grenade thrown by his own troop, and a soldier trying to 
stab him with a bayonet in August or September 1969.  In 
correspondence received in January 2010, the Veteran reported 
that, during service, he defended firebases which came under 
enemy fire.  Service personnel records associated with the 
claims file reflect that the Veteran served in Vietnam from 
October 1967 to October 1968 and from August 1969 to August 
1970.  

The Board notes that, while the described stressor of coming 
under enemy attack in Vietnam is potentially independently 
verifiable, there is no indication in the record that the RO 
has attempted to verify this stressor.  On remand, the AMC/RO 
should attempt to verify the claimed stressor of coming under 
enemy attack.  

Left Basal Ganglia Infarction

Finally, in regard to the claim for a higher initial rating 
for left basal ganglia infarction, the Board notes that this 
disability has been rated 100 percent disabling from June 12, 
2001 and 10 percent disabling from January 2002, pursuant to 
Diagnostic Code 8008.  Disability from neurological 
conditions and convulsive disorders and their residuals may 
be rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  When 
determining the rating, consideration is especially given to 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, and visceral 
manifestations with reference to the appropriate bodily 
system of the rating schedule.  When partial loss of use of 
one or more extremities from neurological lesions is 
determined, rating is by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  38 
C.F.R. § 4.124a.  

Pursuant to Diagnostic Code 8008, a 100 percent rating is 
assigned for thrombosis of brain vessels for six months, and 
residuals are then assigned a minimum 10 percent rating.  A 
note to this diagnostic code states that it is required for 
the minimum ratings for residuals that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  38 C.F.R. § 4.124a, 
Diagnostic Code 8008, Note.  

Records of private treatment reflect that the Veteran was 
treated in mid-June 2001 after he noticed drooping to the 
face.  The diagnosis was acute lacunar cerebrovascular 
accident (CVA).  A cranial CT revealed a small lacunar 
infarct, acute versus subacute involving left basal ganglia 
on the left side.  The assessment following private treatment 
in late June 2001 was left basal ganglia infarction involving 
the internal capsule three weeks earlier.  The physician 
noted that the Veteran had significantly improved and had 
minimal weakness of his right face and minimal to mild 
weakness of the right grip.  During private treatment in 
September 2001, the Veteran's physician noted that he had 
recovered nicely from his stroke, and had minimal residual.  
A July 2001 discharge from physical therapy for left ischemia 
CVA with right facial weakness noted that the Veteran was 
within functional limits of right eye musculature, had 
decreased occurrence of right "dry eye" and had an 
increased ability to smile.  He was instructed to continue 
his home exercise program to return to full function.    

An October 2004 record of private treatment indicates that 
the Veteran's June 2001 CVA resulted in dysarthria.  During 
VA treatment in March 2007, the Veteran reported that he had 
a stroke with left-sided weakness in 2001 which, by his 
description, completely resolved in three or four months.  
The impression following examination included mild 
questionable left hemiplegia.  The neurologist noted that 
there was a history of a "mini-stroke" in 2001.  A March 
2007 brain MRI revealed an old lacunar infarct in the head of 
the left caudate nucleus.  There was no evidence of 
intracranial hemorrhage, edema, or mass effect.  The 
impression was chronic small vessel ischemic changes, old 
lacunar infarct in head of left caudate nucleus, and 
otherwise unremarkable MRI of the brain.  

The Veteran was afforded a VA examination in March 2008.  For 
the claimed condition of left basal ganglia infarction 
residuals, the examiner stated that there was no diagnosis 
because there was no pathology to render a diagnosis.  He 
added that there were no findings of smell or taste problems.  
On mental examination, memory was intact.  The examiner 
opined that the residuals of the left basal ganglia 
infarction were memory decline.  In the remarks section of 
the examination report, the examiner noted that Mini-Mental 
State Examination (MMSE) was 20/30 with evidence of poor 
memory.  In an addendum, the examiner was asked to clarify 
whether, in light of the remark that the Veteran had MMSE of 
20/30 with evidence of poor memory, the statement that memory 
was intact was a typo; however, the examiner responded only 
that he could not determine.  The examiner was also asked to 
clarify the fact that he stated that the Veteran's left basal 
ganglia stroke left a residual of memory loss and cognitive 
slowing, but that he also stated that there was no pathology 
to render a diagnosis of left basal ganglia infarction.  
Again, the examiner stated only that he could not determine.  

A few months later, in June 2008,  the Veteran was afforded a 
VA psychiatric examination.  On examination, the Veteran was 
a bit confused, and was noted to be coming in and out of 
consciousness with somewhat poor attention and confusion.  
Communication was grossly impaired, and was somewhat slow and 
confused.  Speech was intermittently abnormal, described as 
irrelevant and slow.  Concentration was poor.  Thought 
processes were grossly impaired, and were described as slow 
and confused.  Memory impairment was severe, and the examiner 
noted that the Veteran forgot the names of close relatives, 
his own occupation, and own name.  For the claimed condition 
of memory loss and cognitive slowing, the Axis I diagnosis 
was amnestic disorder due to general medical conditions.  The 
physician was asked to opine as to whether the memory loss 
and cognitive slowing was secondary to stroke.  He responded 
by indicating that the Veteran was on a continuous oxygen 
intake per nasal cannulae and that, while he was in the 
office, he was confused and was continually drifting in and 
out of consciousness, and would only respond to a loud 
question, the response to which would be confused and 
disorganized.  He added that the Veteran's memory was very 
poor, especially for newly learned material.  He stated that 
the claimant had some history of stroke and it was evident 
due to his congestive heart failure and COPD, the Veteran was 
not getting enough oxygen to his brain and, therefore had 
tendencies to drift through the interview, being confused and 
slow to respond.  

The Board finds the March and June 2008 medical opinions 
regarding the residuals of left basal ganglia infarction 
confusing.  In this regard, the March 2008 VA examiner 
indicated that the Veteran had memory decline as a result of 
the June 2001 left basal ganglia infarction; however, the 
same examiner described memory as intact on examination, and 
was unable to reconcile these conflicting statements via an 
addendum.  In addition, the June 2008 VA examiner described 
severe memory impairment, gross impairment of thought 
processes and communication, and intermittent inability to 
perform activities of daily living, consistent with a 100 
percent rating pursuant to the General Rating Formula for 
Mental Disorders; however, he then went on to state that the 
best description of the Veteran's current psychiatric 
impairment was that psychiatric symptoms were mild or 
transient but caused occupational and social impairment with 
decrease in work efficiency and occupational tasks only 
during periods of significant stress, consistent with a 10 
percent rating pursuant to the General Rating Formula for 
Mental Disorders.  

Because VA undertook to provide a VA examination to evaluate 
service-connected left basal ganglia infarction, the Board 
must ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  The Board finds that a 
new VA examination is needed to reconcile the conflicting 
findings regarding the Veteran's impairment.  As indicated 
above, pursuant to Diagnostic Code 8008, subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or no disease.  
38 C.F.R. § 4.124a, Diagnostic Code 8008, Note.  It is not 
clear from the June 2008 VA examination report the extent to 
which the Veteran's impairment is attributable to congestive 
heart failure and COPD, specifically, whether such diagnoses 
only result in his drifting in and out during his interview 
and being slow to respond to others, or whether his other 
impairments, including memory impairment, are also 
attributable to these diagnoses.  

As such, a new VA examination to evaluate the service-
connected left basal ganglia infarction is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO is to provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and 
evidence necessary to substantiate his 
claims for service connection for 
hypertension and heart disease on a 
secondary basis.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any of the 
disabilities remaining on appeal.  Of 
particular interest are records of 
treatment from Dr. Vaughan, since March 
2008.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any left shoulder disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current left shoulder 
disability.  In regard to any diagnosed 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's current 
left shoulder disability was incurred or 
aggravated as a result of active service; 
or in the alternative, whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
left shoulder disability was caused or 
aggravated by service-connected diabetes 
mellitus.  The examiner should review the 
claims file prior to the evaluation. A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any hypertension and/or heart disease.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current hypertension 
and/or heart disease.  In regard to any 
diagnosed disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
current disability was incurred or 
aggravated as a result of active service; 
or in the alternative, whether it is at 
least as likely as not (50 percent or 
greater probability) that the disability 
was caused or aggravated by service-
connected disability, to include diabetes 
mellitus.  The examiner should review the 
claims file prior to the evaluation. A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5. The AMC/RO should compile all 
information regarding the Veteran's 
claimed stressors, including any 
statements provided by the Veteran, and 
submit this information to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC).  The AMC/RO should 
request that the JSRRC attempt to verify 
the claimed stressors.  If unable to 
provide such information, the JSRRC 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly. 

6. Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  

7.  If, and only if, a claimed stressor 
is verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.  The examining 
psychiatrist or psychologist should be 
informed as to which, if any, of the 
claimed stressors or identified events 
have been verified.  

Based on a review of  the record, and 
examination of the  Veteran, and 
considering the identified  stressor(s), 
the examiner should offer an  opinion as 
to whether it is at least as  likely as 
not (50 percent probability or  greater) 
that the Veteran has PTSD related to an 
event in service.   All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

8.  The Veteran should be scheduled for a 
VA mental disorders examination, to 
evaluate residuals of left basal ganglia 
infarction, at a VA medical facility.  
All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should set forth all examination 
findings, along with a complete rationale 
for any conclusions reached.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Mental Disorders 
(Except Initial PTSD and Eating 
Disorders) Examination (revised on May 1, 
2007).  The examination must respond to 
the instructions contained therein.  The 
examiner should specifically address 
whether residuals are consistent with 
left basal ganglia infarction, or are 
more likely attributable to other disease 
(to include congestive heart failure 
and/or COPD) or no disease.  

9.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

10.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


